Harvey, J.
(dissenting): There is no reason why the court should not tell the jury the law in respect to the punishment, and that is that the jury has nothing to do with the punishment. Their function is to decide the question of the guilt or innocence of the defendant, and the question of the extent of the punishment that will be imposed in the event they find him guilty should not be taken into consideration by them. This instruction might properly be embodied in the instructions given to the jury in the first instance, as' some of the trial courts habitually do in criminal cases. Under our law the punishment for most offenses is an indeterminate sentence, hence the trial court has nothing to do with the extent of the punishment. It is true that for some offenses the court is authorized to issue a *133parole, but the question of whether a parole should be issued is one that should never be taken into consideration either by the court or by the jury in determining the guilt or innocence of the defendant. The real test is, Would this instruction have been prejudicially erroneous if given as one of the instructions in the first instance? I think no one will contend that it would not have been error. Why is it not error, then, if given at a time in the deliberations of the jury when the question of punishment is the only thing preventing a verdict?